Case 1:12-vv-00812-UNJ Document 10 Filed 07/03/13 Page 1 of 7




    In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 12-812V
                                              July 3, 2013
                                           Not for Publication

*****************************
JOSEPH LERRO and BRITTANY LERRO,                  *
Legal Representatives of the Estate of            *
JOSEPH N. LERRO, deceased,                        *
                                                  *
                              Petitioners,        *                        Damages decision based on
                                                  *                        stipulation; DTaP, HiB, IPV,
       v.                                         *                        Prevnar, rotavirus vaccines;
                                                  *                        injuries and death
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                              Respondent.         *
                                                  *
*****************************
Barbara D. Bonar, Covington, KY, for petitioners.
Lisa A. Watts, Washington, DC, for respondent.


MILLMAN, Special Master


                                  DECISION AWARDING DAMAGES1

       On July 3, 2013, the parties filed the attached stipulation in which they agreed to settle this
case and described the settlement terms. Petitioners allege that their son Joseph N. Lerro (“Joey”)
suffered injuries and death due to diphtheria-tetanus-acellular pertussis (DTaP), haemophilus
influenza type B (HiB), inactivated polio (IPV), pneumococcal (Prevnar), and rotavirus vaccines
which Joey received on January 23, 2012. Respondent denies that Joey’s injuries and death were
caused by DTaP, HiB, IPV, Prevnar, and/or rotavirus vaccines. Nonetheless, the parties agreed to
resolve this matter informally.
1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this unpublished decision on the United States Court of Federal Claims’s website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they contain trade
secrets or commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is filed,
petitioner has 14 days to identify and move to redact such information prior to the document=s disclosure. If the
special master, upon review, agrees that the identified material fits within the banned categories listed above, the
special master shall redact such material from public access.
           Case 1:12-vv-00812-UNJ Document 10 Filed 07/03/13 Page 2 of 7




       The court hereby adopts the parties’ said stipulation, attached hereto, and awards
compensation in the amount and on the terms set forth therein. Pursuant to the stipulation, the
court awards petitioners a lump sum of $235,000.00 representing compensation for all damages
that would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check
for $235,000.00 made payable to petitioners as administrators/executors of Joey’s estate.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: July 3, 2013                                                                  s/Laura D. Millman
                                                                                       Laura D. Millman
                                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or jointly,
filing a notice renouncing the right to seek review.
                                                          2
Case 1:12-vv-00812-UNJ Document 10 Filed 07/03/13 Page 3 of 7
Case 1:12-vv-00812-UNJ Document 10 Filed 07/03/13 Page 4 of 7
Case 1:12-vv-00812-UNJ Document 10 Filed 07/03/13 Page 5 of 7
Case 1:12-vv-00812-UNJ Document 10 Filed 07/03/13 Page 6 of 7
Case 1:12-vv-00812-UNJ Document 10 Filed 07/03/13 Page 7 of 7